UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6826



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DIRK LADSON, a/k/a Dezo, a/k/a Eugene Martin,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CR-93-162, CA-97-423-2)


Submitted:   October 20, 1997          Decided:     November 14, 1997


Before HALL, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dirk Ladson, Appellant Pro Se.     Fernando Groene, Cathy Ellen
Krinick, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district
court. United States v. Ladson, Nos. CR-93-162; CA-97-423-2 (E.D.
Va. May 27, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2